UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

 

RENA ABRAN,
Plaintiff,
Vv.
No. 2:18-ev-01107
CITY OF PHILADELPHIA. ET AL,

Defendants.

 

‘SM. RA! OF LAW
QUESTION; Should this honorable court overrule defendant Corizon Health, Inc.'s objection to
providing documents in its position related directly to the suicide death of the Plamtiff based on
an alleged privilege under the Patient Safety and Quality Improvement Act of 2005 when
defendant has failed to sustain its burden of proof relating to privilege and where all
documentation is relevant to the decedent's death and where the Plaintiff has alleged civil rights
violations and Monell violations under section 1983’
Answered in the affirmative.
FACTS:

Plaintiff propounded discovery onto the defendant Corizon Health Incorporated. In
Corizon’s response to said discovery requests (interrogatory 16) it readily admitted that it
possessed an additional written report of some sort relating directly to the circumstances
surrounding the Plaintiff decedent's suicide death at the House of Correction on the date in
question. However, Corizon objected to providing this documentation and asserted that this

documentation is somehow, “...privileged, confidential, and otherwise not discoverable as patient
safety work product”, under the 2008 regulation implementing the Patient Safety and Quality
Improvement Act of 2005. (See attached). Corizon has made no other supporting assertions,
declarations or explanations concerning any alleged privilege concerning this documentation.

It must also be emphasized that despite Corizon’s stated position that they have not taken
the liberty of securing the contested documentation onto any sort of “Privilege Log and/or
Supplemental Privilege Log” for the court's, potential, in camera review.

LAW:

Federal Rule of Civil Procedure 26(b)\( 1) provides that parties may discover any matter
not privileged which is relevant to the subject matter invelved in the pending action. In cases
based upon a federal cause of action, the federal common law governs issues of privilege, even
where the complaint states pendant state law claims. Fed.R.Evid. 301; Memorial Hosp. for
McHenry County v. Shadur, 664 F.2d 1058, 1061 n. 3 (7th Cir, 1981). The principal claims
underlying this case arise under the Civil Rights Act, 42 U.S.C, $1983,

"Patient Safety Work Product" privilege under the Patient Safety and Quality
Improvement Act, 42 U.S.C. § 299b-22 ("PSQLA") is a statute that extends a privilege to, inter
alia, "any data, reports, records, memoranda, analyses, or written or oral statements which , . , are
assembled or developed by a provider for reporting toa patient safety organization and are
reported to a patient safety organization.” 42 U.S.C.A. § 299b-21(7)A)i)(]). Crawford v.

Corizon Health Inc., Civil Action No. 17-113; District Court, WD Pennsylvania, 2018.
Documents which are created in the regular course of a defendant's business can not be protected
under PSQIA under any sort of work product immunity or privilege, Crawford v, Corizon Health
Inc.. Civil Action No. 17-113, District Court, WD Pennsylvania, 2018.

Generally, the doctrine of work product immunity applies to’ material prepared by an
attorney acting for his client in anticipation of litigation”. United States v. Rockwell Int'l, 897
F.2d 1255, 1265 (3, Cir, 1990), The doctrine shelters the mental processes of the attorney,
providing a privileged area within which she can analyze and prepare her client's case. Holmes vy,
Pension Plan of lehem orporation, 213 F.3d 124, 138 (3™ Cir, 2000). The critical
inquiry in the Third Circuit as it relates to the defendant's objections of the Patient Safety and
Quality Improvement Act of 2005 is a two part inquiry: first, whether “litigation could
reasonably have been anticipated. In re Gabapentin Patent Litigation. 214 F.R.D 178, 183
(D.N.J. 2003), The second part of the inquiry ts examining whether the documents were
prepared “primarily for the purpose of litigation”, Louisiana Municipal Police Employees Re.

System v. Sealed Air Corporation. 253 F.R.D. 300, 306,-07 (D.N.J. 2008). “Documents created
in the ordinary course of business, even if useful in subsequent litigation are not protected, as a
matter of law, by the work-product doctrine. See Rockwell International, 897 F.2d at 1265-66;

See also Crawford v. Corizon Healih, Ine., supra.

 

ARGUMENT;

Corizon asserts that the documents al issue were submitted to Corizon’s patient safety
organization ("PSO"), However, this defendant fails to demonstrate, or to provide anything other
evidence, other than a general/generic objection and bald assertion of privilege, without more,
that the documents in question, and in their possession were, "assembled or developed , . , for
reporting” to the PSO, which is an explicit requirement of the PSQLA. Crawford, supra. and See
Dunn v. Dunn, 163 F. Supp. 3d 1196, 1210 (M.D. Ala. 2016) ("[Information that is not
developed for the purpose of reporting to a patient safety organization does not become
privileged merely because it is in fact reported to one"); Daley v. Teruel, = N.E.3d__, 2018 IL

App (1st) 170891 (June 28, 2018), 4 37 (emphasis added), citing Patient Safety Act Guidance, 81
Fed. Reg. 32.655, 32.656 ("[T]he critical inquiry is the purpose of creating the information, and
the information will only be considered patient safety work product if it is created "for the
purpose of reporting” to a patient safety organization."),

In the present matter Corizon has failed to meet its burden of demonstrating it is entitled
to this privilege. lis generic assertion of privilege, without more, is insufficient as a matter of law
to provide protection to Corizon. Moreover, Corizon has failed to assert any sort of work product
privilege, As such this assertion must fail as it was effectively waived by the defendant. This
court must grant the Plaintifs request and order Corizon to provide the Plaintiff with any and all
documents, either in its possession, or that they have transmitted to other entities, that relate to
the suicide death of Gene Wilson which is the subject of the instant federal civil rights case.

Moreover, said defense objection, based on privilege must be overruled since Plaintiff has
made valid Monell claims:and this requested and contested information will allow Plaintiff to
properly investigate and flesh out its Monell claims against any and all defendants.

in order for Plaintiff to meet his burden under Monell, Plaintiff will have to show either:
1) that the Defendant had an express policy, that when enforced, caused the constitutional
deprivation; 2) that the Defendant had a widespread practice thal, although not authorized by
written law or express municipal policy, is so permanent and well settled as to constitute custom
or usage within the force of law; or, 3) that the Plaintiff's constitutional injury was caused by a
person with final policy making authority.” See, for example, McCormick y. City of Chicago,
230 F.3d 319, 324 (7th Cir. 2000). While Defendants’ express written policies may be easily
discovered through the usual discovery channels, the unofficial, defacto practices and customs
within the jails are much more difficult to expose. Especially concerning the relationship

between municipalities who run county jails and their private contractors who work, in tandem,
with said municipality,

In Jenkins v, DeKalb Co.. Georgia. the court acknowledged the difficulty of discovering
evidence of a jail’s practices and customs in a civil rights case rooted in the death of an inmate.
No. 06 C 1574, 2007 WL. 781870 (N.D. Ga, 2007), The court noted that the inherent difficulty in
discovering evidence of jailhouse customs and policies explains why “nearly every United States
district court that has addressed the issue in the context of section 1983 litigation brought on
behalf of jail or prison inmates has rejected the assertion of [the peer-review] privilege.” Id.at 7,
(collecting cases on this point). The Jenkins court went on to point out that: There are unique
considerations at play in a post-death investigation ordered by a county jail that dramatically
weaken the case for recognizing the privilege. A review of a deceased inmate js not the
straightforward evaluation of medical care that occurs in the civilian context, The generation of
post-death reports... may include details such as when jail officials notified medical officials of
a particular problem, and whether there was a reason for non-medical officials to have monitored
the situation more closely. The report may verify the fact that a jail official failed to notify
medical personnel. Not only is this type of information “non medical,” but it also may shed light,
or at least raise an inference, of jai] customs or policies. Through enacting section 1983,
Congress used the power of the Fourteenth Amendment to set aside concerns over state
sovereignty and authorize the federal courts to vindicate deprivations of liberty carried out under
color of state law. 42 U.S.C. § 1983 (“Every person who, under color of any... custom. . . of
any state .. . causes to be subjected , any citizen... to the deprivation of any rights . . . shall be
liable to the party injured... ."). The interest in protecting the civil rights of individuals has led
the courts to take caution before recognizing privileges in federal civil rights actions, “where any

assertion of privilege must overcome the fundamental importance of a law meant to protect
citizens from unconstitutional state action.

Given the above this honorable court must protect the civil rights of the decedent, Gene
Wilson as said nghts outweigh any alleged and/or unproven and/or unfounded “privilege”
asserted by the defendant Corizon Health Inc. Additionally, this court must allow the Plaintiff to
use discovery to investigate information which is relevant to the civil rights complaint at hand
and which may be used to assist the Plaintiff to assert its civil rights claims, including, but not
limited to, its Monell claims. Monell v. Department of Social Services of the City of New York,
etal, 436 US 638 (1978).

CONCLUSION:

Essentially, Conzon has attempted to lodge this specific discovery gambit before the
Third Circuit only to have the Third Circuit deny its request for privilege. (See Crawford, supra.).
For that matter the facts of the Crawford case cited by Plaintiff as controlling are eerily similar to
the facts surrounding the instant case. Both involve prison suicide deaths. Both involve
investigations into the circumstances surrounding said prison suicide deaths, Both involve
allegations of failure to properly care for said decedent inmate. Both also involve the Plaintiffs
joining Corizon as a party defendant since Corizon, did, admittedly, contract with the jail to
provide medical services, and its individual employees and/or health care providers working at
the jail.

Based on the above this court must dismiss Corizon’s request to object to providing this
relevant and discoverable information since the Plaintiff attempts to obtain this information since
it pertains directly the facts and circumstances surrounding the decedent Plaintiff's death-and
since Plaintiff is due this discoverable information since it has also made a Monell claim.

Without receipt of this information Plaintiff will be, potentially, hamstrung in its ability to
discover all of the policies and practices utilized in reference to the care or lack thereof of a
patient, like the Plaintiff, who was, admittedly, expressing suicidal ideation directly prior to his
death. The defendant has failed to sustain its own burden of proving that there is a legitimate
privilege against providing this discoverable information to the Plaintiff, Therefore under the
holding of Crawford v, Corizon Health this court is compelled to render the same such ruling
against the defendant and must order Corizon to provide any and all discoverable written

materials to the Plaintiff. forthwith.

Respectfully submitted:

  

. Wilson, Esquire
ttorgey for Plaintiff

    
